Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that the Court accept the petition for reinstatement filed by Benjamin Lanier Bag-well (State Bar No. 031480).
On February 8, 2010, this Court accepted Bagwell’s petition for voluntary discipline, suspended Bagwell for two years, and reminded him of his duties under Bar Rule 4-219 (c). In the Matter of Bagwell, 286 Ga. 511 (689 SE2d 316) (2010). Bagwell’s reinstatement was conditioned on him “providing to the Review Panel certification from a board certified psychiatrist that he is fit to practice law and is mentally competent, and upon the Review Panel’s finding that he is not impaired within the meaning of Bar Rule 4-104 and that he is fit and mentally competent to return to the practice of law.” Id. at 511-512.
Bagwell’s petition for reinstatement included letters from the board-certified psychiatrist who had been treating him continuously since May 2010. These letters indicate that Bagwell has been compliant with psychotherapy and medication, his symptoms have been in remission for over a year, and that he is currently fit to practice law. The Review Panel relied on the psychiatrist’s letters and the lack of objection from Bar Counsel and found that Bagwell was not impaired within the meaning of Rule 4-104 and that he is fit and mentally competent to return to the practice of law. It thus found that Bagwell satisfied the conditions for readmission and recommended that this Court grant the petition.
Having reviewed the record, the Court agrees that Bagwell has met the conditions imposed for reinstatement. Accordingly, this *341Court hereby orders that Benjamin Lanier Bagwell’s petition for reinstatement be granted and that he be reinstated as an attorney licensed to practice law in the State of Georgia.
Decided January 22, 2013.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
David S. Lipscomb, for Bagwell.

Petition for reinstatement accepted.


All the Justices concur.